 

--------------------------------------------------------------------------------

Exhibit 10.5
 
SECOND AMENDMENT TO LEASE
(The Campus)


THIS SECOND AMENDMENT TO LEASE ("Second Amendment") is made and entered into as
of the  I& day of February, 2006, by and between COGNAC CAMPUS LLC, a Delaware
limited liability company ("Landlord") and NTN BUZZTIME, INC., a Delaware
corporation ("Tenant").


RECITALS:


A.           Prentiss Properties Acquisition Partners, L.P., a Delaware limited
partnership ("Original Landlord") and NTN Communications, Inc., a Delaware
corporation ("Original Tenant"), entered into that certain Standard
Multi-Occupancy Lease dated as of July 17, 2000 (the "Original Lease"), as
amended by that certain First Amendment to Lease dated October 4, 2005 by and
between Original Landlord and Original Tenant ("First Amendment"), whereby
Original Landlord leased to Original Tenant and Original Tenant leased from
Original Landlord certain space located in that certain building located and
addressed at 5966 La Place Court, Carlsbad, California (the "Building"). The
Original Lease, as amended by the First Amendment, may be referred to herein as
the "Lease." Landlord is the successor-in-interest in the Lease to Original
Landlord. Tenant is the successor-in-interest in the Lease to Original Tenant by
way of name change.


B.           By this Second Amendment, Landlord and Tenant desire to (i) expand
the Existing Premises (as defined below), (ii) extend the Term of the Lease, and
(iii) otherwise modify the Lease as provided herein.


C.           Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Lease.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


AGREEMENT:


1.           The Existing Premises. Landlord and Tenant hereby agree that
pursuant to the Lease, Landlord currently leases to Tenant and Tenant currently
leases from Landlord that certain space in the Building containing 39,397
rentable square feet of space ("Existing Premises"), as more particularly
described in the Lease.


2.           The Expansion Space; Term.


2.1.           The Expansion Space. That certain space in the Building
containing 2,122 rentable (2,034 usable) square feet of space, as outlined on
the floor plan attached hereto as Exhibit "A" and made a part hereof, may be
referred to herein as the "Expansion Space." From and after April 1, 2006
("Expansion Space Commencement Date"), Tenant shall lease from Landlord and
Landlord shall lease to Tenant the Expansion Space. Accordingly, effective upon
the Expansion Space Commencement Date, the Existing Premises shall be increased
to include the Expansion Space. Landlord and Tenant hereby agree that such
addition of the Expansion Space to the Existing Premises shall, effective as of
the Expansion Space Commencement Date, increase the number of rentable square
feet leased by Tenant in the Building to a total of 41,519 rentable square feet.
Effective as of the Expansion Space Commencement Date, all references in the
Lease to the "Premises" shall mean and refer to the Existing Premises and the
Expansion Space.
 
 
1

--------------------------------------------------------------------------------

 

 
2.2.           Term. The term of Tenant's lease of the Expansion Space
("Expansion Space Term") shall be for a period of sixty-three (63) months,
commencing on the Expansion Space Commencement Date and ending, unless sooner
terminated as provided in the Lease, on June 30, 2011 ("Expansion Space
Termination Date").


3.           Monthly Base Rent for the Expansion Space. Commencing as of the
Expansion Space Commencement Date and continuing until the Expansion Space
Termination Date, Tenant shall pay, in accordance with the provisions of this
Section 3, monthly Base Rent for the Expansion Space and in addition to all
other charges and additional rent payable by Tenant for the Premises (including
the Existing Premises and the Expansion Space) as follows:
Monthly Base Rent
Months of
Expansion Space Term
 
Monthly Base Rent
 
Monthly Base Rent
per rentable square
feet of Expansion Space
4/1/06 — 06/30/07
 
$1,697.60
 
$0.80
7/1/07 — 06/30/08
 
$1,740.04
 
$0.82
7/1/08 — 06/30/09
 
$1,803.70
 
$0.85
7/1/09 — 06/30/10
 
$1,846.14
 
$0.87
7/1/10 — 06/30/11
 
$1,909.80
 
$0.90



4.           Tenant's Proportionate Share. Commencing as of the Expansion Space
Commencement Date and continuing until the Expansion Space Termination Date,
Tenant's Proportionate Share shall be 65.86%; provided, however, that in
determining Tenant's Proportionate Share of Operating Expenses, Landlord shall
have the right, from time to time, to equitably allocate some or all of the
Operating Expenses between the Building and/or among different tenants of the
Project and/or different buildings of the Project (the "Cost Pools"). Such Cost
Pools may include, without limitation, the office space tenants and industrial
space tenants of the Project or of a building or buildings in the Project. As of
the date hereof, Tenant acknowledges and agrees that such Cost Pools include an
allocation by Landlord of (i) certain Operating Expenses attributable solely to
the buildings located at 5964 and 5966 La Place Court to the tenants of those
buildings, and (ii) certain Operating Expenses attributable to the Project as a
whole to all tenants of the Project. Such Cost Pools may also include an
allocation of certain Operating Expenses within or under covenants, conditions
and restrictions affecting the Project. In addition, Landlord shall have the
right from time to time, in its reasonable discretion, to include or exclude
existing or future buildings in the Project for purposes of determining
Operating Expenses and/or the provision of various services and amenities
thereto, including allocation of Operating Expenses in any such Cost Pools.


5.           Condition of Premises and Landlord's Work.


5.1.           Condition of Premises. Tenant hereby agrees to accept the
Premises (including the Existing Premises and the Expansion Space) in its
"as-is" condition and Tenant hereby acknowledges that Landlord, except as
otherwise provided below, shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that Landlord has made no representation or warranty regarding
the condition of the Premises.


5.2.           Landlord's Work in Expansion Space. Prior to the Expansion Space
Commencement Date, Landlord shall, at Landlord's sole cost and expense, using
Building-standard materials and in Landlord's Building-standard manner,
construct those certain improvements in the Expansion Space as described on the
scope of work and work plan attached hereto as Exhibit "B" (collectively,
"Landlord's Work").


6.           Use of Expansion Space. Notwithstanding anything in the Lease to
the contrary, the Expansion Space may only be utilized by Tenant for warehouse
purposes (and for no other purpose whatsoever), all to the extent in compliance
with all applicable laws and consistent with the character of the Project as a
first-class project.


7.           Brokers. Except for Brandywine Operating Partnership, L.P.
("Landlord's Broker"), each party represents and warrants to the other that no
broker, agent or finder negotiated or was instrumental in negotiating or
consummating this Second Amendment. Each party further agrees to defend,
indemnify and hold harmless the other party from and against any claim for
commission or finder's fee by any entity (other than Landlord's Broker) who
claims or alleges that they were retained or engaged by the first party or at
the request of such party in connection with this Second Amendment.
 
 
2

--------------------------------------------------------------------------------

 

 
8.           Security Deposit. Tenant has previously deposited with Landlord
Forty-Five Thousand One Hundred Sixty-Seven and 14/100 Dollars ($45,167.14) as a
Security Deposit under the Lease. On or before the Expansion Space Commencement
Date, Tenant shall deposit with Landlord an additional One Thousand Nine Hundred
Nine and 80/100 Dollars ($1,909.80), for a total Security Deposit under the
Lease, as amended herein, of Forty-Seven Thousand Seventy-Six and 94/100 Dollars
($47,076.94). Landlord shall continue to hold the Security Deposit (as increased
herein) in accordance with the terms and conditions of Section Q-12 of the
Lease.


9.           Notices to Landlord. Effective as of the date of this Second
Amendment, any notices to Landlord must be sent, delivered or transmitted, as
the case may be, as follows:


Notices for Rent:


Cognac Campus LLC
P.O. Box 100276
Pasadena, CA 91189-0276


All other notices:


Cognac Campus LLC
c/o Prudential Real Estate Investors
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attention: Pat Coffey


with a copy to:


Cognac Campus LLC
c/o Prudential Real Estate Investors
8 Campus Drive, 4th Floor
Parsippany, NJ 07054
Attention: Greg Shanklin, Legal Department


and


Brandywine Operating Partnership, LP
705 Palomar Airport Road, Suite 320
Carlsbad, CA 92011
Attention: Vice President


10.           Authority. Each individual executing this Second Amendment on
behalf of Tenant represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in California and that Tenant has full
right and authority to deliver this Second Amendment and that each person
signing on behalf of Tenant is authorized to do so.


11.           ERISA. To induce Landlord to enter into this Second Amendment, and
in order to enable The Prudential Insurance Company of America ("Prudential") to
satisfy its compliance with the Employee Retirement Income Security Act of 1974,
as amended, Tenant represents and warrants to Landlord and Prudential that: (i)
neither Tenant nor any of its affiliates (within the meaning of Part V(c) of
Prohibited Transaction Exemption 84-14 granted by the U.S. Department of Labor
("PTE 84-14")) has, or during the immediately preceding year has exercised, the
authority to appoint or terminate Prudential as investment manager of any assets
of the employee benefit plan whose assets are held by Prudential or to negotiate
the terms of any management agreement with Prudential on behalf of any such
plan; (ii) the transaction evidenced by the Lease (as modified by this Second
Amendment) is not specifically excluded by Part I(b) of PTE 84-14; (iii) the
undersigned is not a related party of Prudential (as defined in V(h) of PTE
84-14, and (iv) the terms of the Lease (as modified by this Second Amendment)
have been negotiated and determined at arm's length, as such terms would be
negotiated and determined by unrelated parties.


12.           No Further Modification. Except as set forth in this Second
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 
"LANDLORD"
COGNAC CAMPUS LLC,
 
a Delaware limited liability company
     
By: The Prudential Insurance Company of America, a New Jersey corporation, its
sole member
     
By: /s/ Patrick Coffey
 
pat Coffey, Vice President
       
"TENANT"
NTN BUZZTIME, INC.,
a Delaware corporation
     
By: /s/ Andy Wrobel
 
Print Name: Andy Wrobel
 
Title: CFO
     
By:
 
Print Name:
 
Title:


 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit A [ex1005-pg4.jpg]
 
 
 
 
 
EXHIBIT "A"
-1-

--------------------------------------------------------------------------------

 
 
 
Exhibit B [ex1005-pg5.jpg]
 
 
EXHIBIT "B"
-1-

--------------------------------------------------------------------------------

 
Exhibit B [ex1005-pg6.jpg]
 
 
 
 
EXHIBIT "B"
-2-

--------------------------------------------------------------------------------

 
 
Exhibit B [ex1005-pg7.jpg]
 
 
 
 
EXHIBIT "B"
-3-

--------------------------------------------------------------------------------

 